Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 1 of 283   PageID #:
                                   1421




                                                                              000001
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 2 of 283   PageID #:
                                   1422




                                                                              000002
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 3 of 283   PageID #:
                                   1423




                                 Page 1 of 153                                000003
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 4 of 283   PageID #:
                                   1424




                                Page 1 of 151                                 000004
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 5 of 283   PageID #:
                                   1425




                                Page 2 of 151                                 000005
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 6 of 283   PageID #:
                                   1426




                                Page 3 of 151                                 000006
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 7 of 283   PageID #:
                                   1427




                                Page 4 of 151                                 000007
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 8 of 283   PageID #:
                                   1428




                                Page 5 of 151                                 000008
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 9 of 283   PageID #:
                                   1429




                                Page 6 of 151                                 000009
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 10 of 283   PageID #:
                                    1430




                                Page 7 of 151                                 000010
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 11 of 283   PageID #:
                                    1431




                                Page 8 of 151                                 000011
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 12 of 283   PageID #:
                                    1432




                                Page 9 of 151                                 000012
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 13 of 283   PageID #:
                                    1433




                               Page 10 of 151                                 000013
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 14 of 283   PageID #:
                                    1434




                               Page 11 of 151                                 000014
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 15 of 283   PageID #:
                                    1435




                               Page 12 of 151                                 000015
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 16 of 283   PageID #:
                                    1436




                               Page 13 of 151                                 000016
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 17 of 283   PageID #:
                                    1437




                               Page 14 of 151                                 000017
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 18 of 283   PageID #:
                                    1438




                               Page 15 of 151                                 000018
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 19 of 283   PageID #:
                                    1439




                               Page 16 of 151                                 000019
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 20 of 283   PageID #:
                                    1440




                               Page 17 of 151                                 000020
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 21 of 283   PageID #:
                                    1441




                               Page 18 of 151                                 000021
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 22 of 283   PageID #:
                                    1442




                               Page 19 of 151                                 000022
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 23 of 283   PageID #:
                                    1443




                               Page 20 of 151                                 000023
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 24 of 283   PageID #:
                                    1444




                               Page 21 of 151                                 000024
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 25 of 283   PageID #:
                                    1445




                               Page 22 of 151                                 000025
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 26 of 283   PageID #:
                                    1446




                               Page 23 of 151                                 000026
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 27 of 283   PageID #:
                                    1447




                               Page 24 of 151                                 000027
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 28 of 283   PageID #:
                                    1448




                               Page 25 of 151                                 000028
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 29 of 283   PageID #:
                                    1449




                               Page 26 of 151                                 000029
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 30 of 283   PageID #:
                                    1450




                               Page 27 of 151                                 000030
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 31 of 283   PageID #:
                                    1451




                               Page 28 of 151                                 000031
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 32 of 283   PageID #:
                                    1452




                               Page 29 of 151                                 000032
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 33 of 283   PageID #:
                                    1453




                               Page 30 of 151                                 000033
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 34 of 283   PageID #:
                                    1454




                               Page 31 of 151                                 000034
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 35 of 283   PageID #:
                                    1455




                               Page 32 of 151                                 000035
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 36 of 283   PageID #:
                                    1456




                               Page 33 of 151                                 000036
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 37 of 283   PageID #:
                                    1457




                               Page 34 of 151                                 000037
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 38 of 283   PageID #:
                                    1458




                               Page 35 of 151                                 000038
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 39 of 283   PageID #:
                                    1459




                               Page 36 of 151                                 000039
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 40 of 283   PageID #:
                                    1460




                               Page 37 of 151                                 000040
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 41 of 283   PageID #:
                                    1461




                               Page 38 of 151                                 000041
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 42 of 283   PageID #:
                                    1462




                               Page 39 of 151                                 000042
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 43 of 283   PageID #:
                                    1463




                               Page 40 of 151                                 000043
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 44 of 283   PageID #:
                                    1464




                               Page 41 of 151                                 000044
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 45 of 283   PageID #:
                                    1465




                               Page 42 of 151                                 000045
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 46 of 283   PageID #:
                                    1466




                               Page 43 of 151                                 000046
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 47 of 283   PageID #:
                                    1467




                               Page 44 of 151                                 000047
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 48 of 283   PageID #:
                                    1468




                               Page 45 of 151                                 000048
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 49 of 283   PageID #:
                                    1469




                               Page 46 of 151                                 000049
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 50 of 283   PageID #:
                                    1470




                               Page 47 of 151                                 000050
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 51 of 283   PageID #:
                                    1471




                               Page 48 of 151                                 000051
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 52 of 283   PageID #:
                                    1472




                               Page 49 of 151                                 000052
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 53 of 283   PageID #:
                                    1473




                               Page 50 of 151                                 000053
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 54 of 283   PageID #:
                                    1474




                               Page 51 of 151                                 000054
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 55 of 283   PageID #:
                                    1475




                               Page 52 of 151                                 000055
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 56 of 283   PageID #:
                                    1476




                               Page 53 of 151                                 000056
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 57 of 283   PageID #:
                                    1477




                               Page 54 of 151                                 000057
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 58 of 283   PageID #:
                                    1478




                               Page 55 of 151                                 000058
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 59 of 283   PageID #:
                                    1479




                               Page 56 of 151                                 000059
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 60 of 283   PageID #:
                                    1480




                               Page 57 of 151                                 000060
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 61 of 283   PageID #:
                                    1481




                               Page 58 of 151                                 000061
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 62 of 283   PageID #:
                                    1482




                               Page 59 of 151                                 000062
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 63 of 283   PageID #:
                                    1483




                               Page 60 of 151                                 000063
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 64 of 283   PageID #:
                                    1484




                               Page 61 of 151                                 000064
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 65 of 283   PageID #:
                                    1485




                               Page 62 of 151                                 000065
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 66 of 283   PageID #:
                                    1486




                               Page 63 of 151                                 000066
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 67 of 283   PageID #:
                                    1487




                               Page 64 of 151                                 000067
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 68 of 283   PageID #:
                                    1488




                               Page 65 of 151                                 000068
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 69 of 283   PageID #:
                                    1489




                               Page 66 of 151                                 000069
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 70 of 283   PageID #:
                                    1490




                               Page 67 of 151                                 000070
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 71 of 283   PageID #:
                                    1491




                               Page 68 of 151                                 000071
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 72 of 283   PageID #:
                                    1492




                               Page 69 of 151                                 000072
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 73 of 283   PageID #:
                                    1493




                               Page 70 of 151                                 000073
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 74 of 283   PageID #:
                                    1494




                               Page 71 of 151                                 000074
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 75 of 283   PageID #:
                                    1495




                               Page 72 of 151                                 000075
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 76 of 283   PageID #:
                                    1496




                               Page 73 of 151                                 000076
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 77 of 283   PageID #:
                                    1497




                               Page 74 of 151                                 000077
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 78 of 283   PageID #:
                                    1498




                               Page 75 of 151                                 000078
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 79 of 283   PageID #:
                                    1499




                               Page 76 of 151                                 000079
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 80 of 283   PageID #:
                                    1500




                               Page 77 of 151                                 000080
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 81 of 283   PageID #:
                                    1501




                               Page 78 of 151                                 000081
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 82 of 283   PageID #:
                                    1502




                               Page 79 of 151                                 000082
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 83 of 283   PageID #:
                                    1503




                               Page 80 of 151                                 000083
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 84 of 283   PageID #:
                                    1504




                               Page 81 of 151                                 000084
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 85 of 283   PageID #:
                                    1505




                               Page 82 of 151                                 000085
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 86 of 283   PageID #:
                                    1506




                               Page 83 of 151                                 000086
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 87 of 283   PageID #:
                                    1507




                               Page 84 of 151                                 000087
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 88 of 283   PageID #:
                                    1508




                               Page 85 of 151                                 000088
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 89 of 283   PageID #:
                                    1509




                               Page 86 of 151                                 000089
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 90 of 283   PageID #:
                                    1510




                               Page 87 of 151                                 000090
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 91 of 283   PageID #:
                                    1511




                               Page 88 of 151                                 000091
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 92 of 283   PageID #:
                                    1512




                               Page 89 of 151                                 000092
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 93 of 283   PageID #:
                                    1513




                               Page 90 of 151                                 000093
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 94 of 283   PageID #:
                                    1514




                               Page 91 of 151                                 000094
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 95 of 283   PageID #:
                                    1515




                               Page 92 of 151                                 000095
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 96 of 283   PageID #:
                                    1516




                               Page 93 of 151                                 000096
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 97 of 283   PageID #:
                                    1517




                               Page 94 of 151                                 000097
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 98 of 283   PageID #:
                                    1518




                               Page 95 of 151                                 000098
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 99 of 283   PageID #:
                                    1519




                               Page 96 of 151                                 000099
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 100 of 283   PageID #:
                                     1520




                                Page 97 of 151                                000100
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 101 of 283   PageID #:
                                     1521




                                Page 98 of 151                                000101
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 102 of 283   PageID #:
                                     1522




                                Page 99 of 151                                000102
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 103 of 283   PageID #:
                                     1523




                               Page 100 of 151                                000103
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 104 of 283   PageID #:
                                     1524




                               Page 101 of 151                                000104
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 105 of 283   PageID #:
                                     1525




                               Page 102 of 151                                000105
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 106 of 283   PageID #:
                                     1526




                               Page 103 of 151                                000106
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 107 of 283   PageID #:
                                     1527




                               Page 104 of 151                                000107
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 108 of 283   PageID #:
                                     1528




                               Page 105 of 151                                000108
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 109 of 283   PageID #:
                                     1529




                               Page 106 of 151                                000109
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 110 of 283   PageID #:
                                     1530




                               Page 107 of 151                                000110
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 111 of 283   PageID #:
                                     1531




                               Page 108 of 151                                000111
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 112 of 283   PageID #:
                                     1532




                               Page 109 of 151                                000112
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 113 of 283   PageID #:
                                     1533




                               Page 110 of 151                                000113
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 114 of 283   PageID #:
                                     1534




                               Page 111 of 151                                000114
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 115 of 283   PageID #:
                                     1535




                               Page 112 of 151                                000115
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 116 of 283   PageID #:
                                     1536




                               Page 113 of 151                                000116
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 117 of 283   PageID #:
                                     1537




                               Page 114 of 151                                000117
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 118 of 283   PageID #:
                                     1538




                               Page 115 of 151                                000118
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 119 of 283   PageID #:
                                     1539




                               Page 116 of 151                                000119
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 120 of 283   PageID #:
                                     1540




                               Page 117 of 151                                000120
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 121 of 283   PageID #:
                                     1541




                               Page 118 of 151                                000121
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 122 of 283   PageID #:
                                     1542




                               Page 119 of 151                                000122
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 123 of 283   PageID #:
                                     1543




                               Page 120 of 151                                000123
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 124 of 283   PageID #:
                                     1544




                               Page 121 of 151                                000124
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 125 of 283   PageID #:
                                     1545




                               Page 122 of 151                                000125
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 126 of 283   PageID #:
                                     1546




                               Page 123 of 151                                000126
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 127 of 283   PageID #:
                                     1547




                               Page 124 of 151                                000127
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 128 of 283   PageID #:
                                     1548




                               Page 125 of 151                                000128
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 129 of 283   PageID #:
                                     1549




                               Page 126 of 151                                000129
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 130 of 283   PageID #:
                                     1550




                               Page 127 of 151                                000130
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 131 of 283   PageID #:
                                     1551




                               Page 128 of 151                                000131
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 132 of 283   PageID #:
                                     1552




                               Page 129 of 151                                000132
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 133 of 283   PageID #:
                                     1553




                               Page 130 of 151                                000133
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 134 of 283   PageID #:
                                     1554




                               Page 131 of 151                                000134
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 135 of 283   PageID #:
                                     1555




                               Page 132 of 151                                000135
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 136 of 283   PageID #:
                                     1556




                               Page 133 of 151                                000136
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 137 of 283   PageID #:
                                     1557




                               Page 134 of 151                                000137
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 138 of 283   PageID #:
                                     1558




                               Page 135 of 151                                000138
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 139 of 283   PageID #:
                                     1559




                               Page 136 of 151                                000139
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 140 of 283   PageID #:
                                     1560




                               Page 137 of 151                                000140
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 141 of 283   PageID #:
                                     1561




                               Page 138 of 151                                000141
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 142 of 283   PageID #:
                                     1562




                               Page 139 of 151                                000142
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 143 of 283   PageID #:
                                     1563




                               Page 140 of 151                                000143
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 144 of 283   PageID #:
                                     1564




                               Page 141 of 151                                000144
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 145 of 283   PageID #:
                                     1565




                               Page 142 of 151                                000145
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 146 of 283   PageID #:
                                     1566




                               Page 143 of 151                                000146
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 147 of 283   PageID #:
                                     1567




                               Page 144 of 151                                000147
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 148 of 283   PageID #:
                                     1568




                               Page 145 of 151                                000148
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 149 of 283   PageID #:
                                     1569




                               Page 146 of 151                                000149
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 150 of 283   PageID #:
                                     1570




                               Page 147 of 151                                000150
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 151 of 283   PageID #:
                                     1571




                               Page 148 of 151                                000151
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 152 of 283   PageID #:
                                     1572




                               Page 149 of 151                                000152
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 153 of 283   PageID #:
                                     1573




                               Page 150 of 151                                000153
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 154 of 283   PageID #:
                                     1574




                               Page 151 of 151                                000154
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 155 of 283   PageID #:
                                     1575




                                                                              000155
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 156 of 283   PageID #:
                                     1576




                                                                              000156
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 157 of 283   PageID #:
                                     1577




                                                                              000157
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 158 of 283   PageID #:
                                     1578




                                                                              000158
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 159 of 283   PageID #:
                                     1579




                                                                              000159
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 160 of 283   PageID #:
                                     1580




                                                                              000160
-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 161 of 283
                            1581




                                                   000161
-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 162 of 283
                            1582




                                                   000162
8-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 163 of 283
                             1583




                                                    000163
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 164 of 283   PageID #:
                                     1584




                                                                              000164
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 165 of 283   PageID #:
                                     1585




                                                                              000165
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 166 of 283   PageID #:
                                     1586




                                                                              000166
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 167 of 283   PageID #:
                                     1587




                                                                              000167
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 168 of 283   PageID #:
                                     1588




                                                                              000168
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 169 of 283   PageID #:
                                     1589




                                                                              000169
2-JAO-KJM Document 80 Filed 01/07/21 Page 170 o
                    1590




                                   000170
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 171 of 283   PageID #:
                                     1591




                                                                              000171
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 172 of 283   PageID #:
                                     1592




                                                                              000172
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 173 of 283   PageID #:
                                     1593




                                                                              000173
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 174 of 283   PageID #:
                                     1594




                                                                              000174
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 175 of 283   PageID #:
                                     1595




                                                                              000175
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 176 of 283   PageID #:
                                     1596




                                                                              000176
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 177 of 283   PageID #:
                                     1597




                                                                              000177
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 178 of 283   PageID #:
                                     1598




                                                                              000178
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 179 of 283   PageID #:
                                     1599




                                                                              000179
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 180 of 283   PageID #:
                                     1600




                                                                              000180
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 181 of 283   PageID #:
                                     1601




                                                                              000181
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 182 of 283   PageID #:
                                     1602




                                                                              000182
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 183 of 283   PageID #:
                                     1603




                                                                              000183
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 184 of 283   PageID #:
                                     1604




                                                                              000184
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 185 of 283   PageID #:
                                     1605




                                                                              000185
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 186 of 283   PageID #:
                                     1606




                                                                              000186
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 187 of 283   PageID #:
                                     1607




                                                                              000187
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 188 of 283   PageID #:
                                     1608




                                                                              000188
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 189 of 283   PageID #:
                                     1609




                                                                              000189
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 190 of 283   PageID #:
                                     1610




                                                                              000190
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 191 of 283   PageID #:
                                     1611




                                                                              000191
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 192 of 283   PageID #:
                                     1612




                                                                              000192
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 193 of 283   PageID #:
                                     1613




                                                                              000193
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 194 of 283   PageID #:
                                     1614




                                                                              000194
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 195 of 283   PageID #:
                                     1615




                                                                              000195
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 196 of 283   PageID #:
                                     1616




                                                                              000196
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 197 of 283   PageID #:
                                     1617




                                                                              000197
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 198 of 283   PageID #:
                                     1618




                                                                              000198
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 199 of 283   PageID #:
                                     1619




                                                                              000199
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 200 of 283   PageID #:
                                     1620




                                                                              000200
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 201 of 283   PageID #:
                                     1621




                                                                              000201
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 202 of 283   PageID #:
                                     1622




                                                                              000202
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 203 of 283   PageID #:
                                     1623




                                                                              000203
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 204 of 283   PageID #:
                                     1624




                                                                              000204
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 205 of 283   PageID #:
                                     1625




                                                                              000205
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 206 of 283   PageID #:
                                     1626




                                                                              000206
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 207 of 283   PageID #:
                                     1627




                                                                              000207
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 208 of 283   PageID #:
                                     1628




                                                                              000208
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 209 of 283   PageID #:
                                     1629




                                                                              000209
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 210 of 283   PageID #:
                                     1630




                                                                              000210
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 211 of 283   PageID #:
                                     1631




                                                                              000211
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 212 of 283   PageID #:
                                     1632




                                                                              000212
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 213 of 283   PageID #:
                                     1633




                                                                              000213
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 214 of 283   PageID #:
                                     1634




                                                                              000214
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 215 of 283   PageID #:
                                     1635




                                                                              000215
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 216 of 283   PageID #:
                                     1636




                                                                              000216
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 217 of 283   PageID #:
                                     1637




                                                                              000217
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 218 of 283   PageID #:
                                     1638




                                                                              000218
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 219 of 283   PageID #:
                                     1639




                                                                              000219
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 220 of 283   PageID #:
                                     1640




                                                                              000220
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 221 of 283   PageID #:
                                     1641




                                                                              000221
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 222 of 283   PageID #:
                                     1642




                                                                              000222
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 223 of 283   PageID #:
                                     1643




                                                                              000223
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 224 of 283   PageID #:
                                     1644




                                                                              000224
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 225 of 283   PageID #:
                                     1645




                                                                              000225
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 226 of 283   PageID #:
                                     1646




                                                                              000226
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 227 of 283   PageID #:
                                     1647




                                                                              000227
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 228 of 283   PageID #:
                                     1648




                                                                              000228
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 229 of 283   PageID #:
                                     1649




                                                                              000229
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 230 of 283   PageID #:
                                     1650




                                                                              000230
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 231 of 283   PageID #:
                                     1651




                                                                              000231
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 232 of 283   PageID #:
                                     1652




                                                                              000232
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 233 of 283   PageID #:
                                     1653




                                                                              000233
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 234 of 283   PageID #:
                                     1654




                                                                              000234
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 235 of 283   PageID #:
                                     1655




                                                                              000235
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 236 of 283   PageID #:
                                     1656




                                                                              000236
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 237 of 283   PageID #:
                                     1657




                                                                              000237
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 238 of 283   PageID #:
                                     1658




                                                                              000238
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 239 of 283   PageID #:
                                     1659




                                                                              000239
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 240 of 283   PageID #:
                                     1660




                                                                              000240
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 241 of 283   PageID #:
                                     1661




                                                                              000241
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 242 of 283   PageID #:
                                     1662




                                                                              000242
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 243 of 283   PageID #:
                                     1663




                                                                              000243
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 244 of 283   PageID #:
                                     1664




                                                                              000244
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 245 of 283   PageID #:
                                     1665




                                                                              000245
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 246 of 283   PageID #:
                                     1666




                                                                              000246
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 247 of 283   PageID #:
                                     1667




                                                                              000247
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 248 of 283   PageID #:
                                     1668




                                                                              000248
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 249 of 283   PageID #:
                                     1669




                                                                              000249
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 250 of 283   PageID #:
                                     1670




                                                                              000250
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 251 of 283   PageID #:
                                     1671




                                                                              000251
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 252 of 283   PageID #:
                                     1672




                                                                              000252
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 253 of 283   PageID #:
                                     1673




                                                                              000253
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 254 of 283   PageID #:
                                     1674




                                                                              000254
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 255 of 283   PageID #:
                                     1675




                                                                              000255
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 256 of 283   PageID #:
                                     1676




                                                                              000256
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 257 of 283   PageID #:
                                     1677




                                                                              000257
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 258 of 283   PageID #:
                                     1678




                                                                              000258
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 259 of 283   PageID #:
                                     1679




                                                                              000259
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 260 of 283   PageID #:
                                     1680




                                                                              000260
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 261 of 283   PageID #:
                                     1681




                                                                              000261
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 262 of 283   PageID #:
                                     1682




                                                                              000262
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 263 of 283   PageID #:
                                     1683




                                                                              000263
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 264 of 283   PageID #:
                                     1684




                                                                              000264
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 265 of 283   PageID #:
                                     1685




                                                                                    000265
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 266 of 283   PageID #:
                                     1686




                                                                              000266
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 267 of 283   PageID #:
                                     1687




                                                                              000267
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 268 of 283   PageID #:
                                     1688




                                                                              000268
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 269 of 283   PageID #:
                                     1689




                                                                              000269
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 270 of 283   PageID #:
                                     1690




                                                                              000270
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 271 of 283   PageID #:
                                     1691




                                                                              000271
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 272 of 283   PageID #:
                                     1692




                                                                              000272
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 273 of 283   PageID #:
                                     1693




                                                                              000273
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 274 of 283   PageID #:
                                     1694




                                                                              000274
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 275 of 283   PageID #:
                                     1695




                                                                              000275
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 276 of 283   PageID #:
                                     1696




                                                                              000276
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 277 of 283   PageID #:
                                     1697




                                                                              000277
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 278 of 283   PageID #:
                                     1698




                                                                              000278
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 279 of 283   PageID #:
                                     1699




                                                                              000279
   Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 280 of 283                       PageID #:
                                              1700
U.S. Department of Labor      Board of Alien Labor Certification Appeals
                                        800 K Street, NW
                                        Washington, DC 20001-8002

                                        (202) 693-7300
                                        (202) 693-7365 (FAX)




                                                                         Issue Date: 20 August 2018

     BALCA Case No:         2012-PER-02131
     ETA Case No:           A-10344-38244

     In the Matter of:

     UNIVERSITY OF HAWAII,
                            Employer,

            on behalf of,

     HSIAO, YA-WEN,
                            Alien.

                          ORDER DENYING EMPLOYER’S PRO SE
                     MOTION FOR RELIEF FROM JUDGMENT AND ORDER

             A three-judge panel of the Board of Alien Labor Certification Appeals (“BALCA”)
     issued a decision and order (“D&O”) affirming denial of certification in this matter on November
     16, 2016. The D&O included the following notice regarding en banc review:

            NOTICE OF OPPORTUNITY TO PETITION FOR REVIEW: This
            Decision and Order will become the final decision of the Secretary unless within
            twenty days from the date of service a party petitions for en banc review by the
            Board. Such review is not favored and ordinarily will not be granted except (1)
            when en banc consideration is necessary to secure or maintain uniformity of the
            Board’s decisions, or (2) when the proceeding involves a question of exceptional
            importance. Petitions must be filed with:

            Chief Docket Clerk
            Office of Administrative Law Judges
            Board of Alien Labor Certification Appeals
            800 K Street, NW Suite 400N
            Washington, DC 20001-8002

            Copies of the petition must also be served on other parties and should be
            accompanied by a written statement setting forth the date and manner of service.
            The petition shall specify the basis for requesting en banc review with supporting
            authority, if any, and shall not exceed ten double-spaced pages. Responses, if any,




                                                                                                        000280
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 281 of 283                          PageID #:
                                     1701



         shall be filed within ten days of service of the petition, and shall not exceed ten
         double-spaced pages. Upon the granting of a petition the Board may order briefs.

  D&O at 9 (emphasis in original).

          On December 5, 2016, BALCA received a petition for en banc review filed on behalf of
  the University of Hawai’i. The en banc review procedures in effect at that time were as follows:

     a. Who may request that BALCA hear/rehear a case en banc?

        i. Before issuing a decision, a three-judge panel may sua sponte call for a matter
           to be heard en banc if at least two judges on the panel agree that (1) en banc
           consideration is necessary to secure or maintain uniformity of the Board's
           decisions; or (2) the proceeding involves a question of exceptional
           importance. In making such a suggestion, the panel will write a short statement
           explaining why the matter merits en banc review and forward the case to the
           Deputy Secretary to BALCA (Deputy Secretary). The Deputy Secretary will
           circulate the panel’s statement in support of en banc review for a vote in
           accordance with the procedures outlined in section b.

       ii. After a three-judge panel has issued a decision, a party to the case may file a
           petition for en banc rehearing on the grounds that (1) en banc consideration is
           necessary to secure or maintain uniformity of the Board’s decisions; or (2) the
           proceeding involves a question of exceptional importance. Upon receipt of such
           a petition, the Deputy Secretary will circulate it for a vote in accordance with
           the procedures outlined in section b.

     b. “En Banc” Hearing Before Limited En Banc Panels

        i. Calls for en banc hearings and petitions for en banc rehearings will be evaluated
           by a panel of nine administrative law judges comprised of the Associate Chief
           Administrative Law Judge for Immigration and eight additional judges selected
           at random from the group of judges appointed to BALCA to review PERM
           appeals under 20 C.F.R. part 656.

       ii. Upon receipt of a call or petition for en banc review, the Deputy Secretary will
           circulate an email to the nine-judge panel and request a vote on whether the
           matter should be heard or reheard en banc. A matter will only be heard or
           reheard en banc if, within two weeks of the date on which the email is
           circulated, a majority of the judges on the nine-judge panel vote to hear or
           rehear the matter en banc.

      iii. If a majority of the judges on the nine-judge panel to whom the call or petition
           is circulated vote to hear or rehear the matter en banc, then the matter will be
           heard or reheard en banc and the same nine-judge panel will preside over the en
           banc hearing or rehearing.

                                                  2

                                                                                                     000281
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 282 of 283                                         PageID #:
                                     1702




          In accordance with these procedures, District Chief Administrative Law Judges Geraghty
  and Romero and Administrative Law Judges Price, Barto, Kennington, Calianos, Rosen, and
  Rosenow were selected at random to review the petition. The position of Associate Chief
  Administrative Law Judge for Immigration was vacant at the time the Employer filed its petition.
  Therefore, I served as the ninth judge in my capacity as the chair of BALCA. Two judges
  affirmatively voted to deny the petition. The remaining seven did not record a vote. Because en
  banc review required the affirmative support of a majority of the nine-judge panel, and no judge
  voted for en banc review, on March 29, 2017, BALCA issued an order denying the Employer’s
  petition.

           On June 17, 2017, the Employer filed a Pro Se Motion for Relief from Judgment and
  Order (“Motion to Reopen”).1 In its motion, the Employer requests that I “vacate both orders
  and . . . assign the instant case to a different panel to review the case with a new review and
  impartial view.” Motion to Reopen at 5. The Employer advances four arguments for why a new
  en banc panel is necessary.

           First, the Employer contends that the en banc review procedures in effect at the time it
  filed its December 5, 2016 petition were not publicly accessible and that it “would have changed
  the legal strategy in appealing the instant case” if it had notice of the operative procedures. Id. at
  2. According to the Employer, it drafted its petition for en banc review with the understanding
  that an older version of the procedures, which contemplated a five-judge panel rather than a nine-
  judge panel, were still in effect. According to the Employer, if it “knew that the possibility of En
  Banc review has dramatically changed, the whole strategy of how to proceed with the appeals
  would have been different. In particular, the employer would have considered to initially request
  a motion for reconsideration within ten days of the original three judge panel order (80 Federal
  Register 28767, 29 CFR 18.93).” Id.

          Second, the Employer argues that the nine-judge panel failed to adequately consider the
  petition for en banc review because BALCA’s March 29, 2017 order did not contain any
  discussion or analysis and instead appeared to be “boilerplate.” Id. at 1, 3. In support of its
  argument, the Employer cites to three orders denying en banc review that contained varying
  degrees of substantive analysis.2

         Third, the Employer argues that en banc review is necessary to maintain uniformity of
  decisions. Id. at 3.

  1
    After the Employer filed its Motion to Reopen, the case file was inadvertently transferred to the Atlanta National
  Processing Center (“ANPC”). BALCA retained possession of the Motion to Reopen as well as electronic copies of
  the file’s substantive documents but for the Employer’s brief filed on October 19, 2012. While BALCA requested
  that the ANPC transfer the file back, in the interest of efficiency, I issued an order on June 19, 2018 affording the
  Employer an opportunity to resubmit the brief. The Employer provided a copy of the brief on June 28, 2018.
  Therefore, my adjudication of the Employer’s Motion to Reopen is based on a review of all substantive documents
  in the case file.
  2
   Amazon Global Resources, 2011-PER-02476 (May 13, 2013) (Order Denying En Banc Review); Benish
  Corporation, 2011-PER-00510 (October 18, 2012) (Order Denying En Banc Review); PJ Clarke’s on the Hudson,
  2010-PER-00064 (Apr. 5, 2011) (Order Denying En Banc Review).

                                                            3

                                                                                                                          000282
Case 1:18-cv-00502-JAO-KJM Document 80 Filed 01/07/21 Page 283 of 283                                        PageID #:
                                     1703




         Fourth, the Employer argues that “[t]he original decision and order had factual and
  adjudicative errors which were clearly not typographical errors.” Id.

          The Employer’s arguments are unavailing. First, the D&O provided the Employer with
  adequate notice of the en banc review procedures. The D&O contained the deadline for filing a
  petition and the standard BALCA applied when deciding whether to grant en banc review. That
  the Employer believed a five-judge panel would review its petition rather than a nine-judge panel
  is not so material as to alter the Employer’s “whole strategy.” Furthermore, the only change in
  strategy the Employer states it would have made was to file its petition within ten days of the
  D&O’s issuance.3 However, as stated in the D&O, the Employer had twenty days from the date
  of service in which to request en banc review. The Employer timely filed a petition within that
  period. Filing earlier would have had no bearing on the Employer’s petition. Second, there is no
  regulatory or procedural requirement that an order denying en banc review contain substantive
  analysis of an employer’s arguments. While prior panels have occasionally provided some level
  of explanation for why en banc review was being denied, that does not mean every panel must
  always provide an explanation. Finally, the Employer argued in its December 5, 2016 petition
  that en banc review was necessary to maintain uniformity of decisions and to correct material
  errors of fact and law in the D&O. Those arguments were presented to a nine-judge panel in
  accordance with BALCA’s procedures. No judge voted in favor of en banc review. The
  Employer may not raise those arguments again in an attempt to re-open the en banc review
  process. Accordingly, the Employer’s motion is DENIED and this case remains CLOSED.

  SO ORDERED.




                                                        Stephen R. Henley
                                                        Chief Administrative Law Judge
                                                         and
                                                        Chair of the Board of Alien Labor
                                                        Certification Appeals




  3
    The authority cited by the Employer is not relevant. The Federal Register entry at 80 Fed. Reg. 28767 is a request
  for information by the Internal Revenue Service regarding Form 5452, Corporate Report of Nondividend
  Distributions. The regulation at 29 C.F.R. § 18.93 sets forth the procedures for filing a motion for reconsideration
  with the Office of Administrative Law Judges (“OALJ”). While BALCA is housed within OALJ, the procedural
  regulations at 29 C.F.R. Part 18, Subpart A only apply to BALCA proceedings when the labor certification
  regulations and internal BALCA policies do not provide guidance on specific procedural matters. See Sunnyvale
  School District, 2014-PER-00620 (June 22, 2017). In this case, the D&O provided the Employer with notice that it
  had twenty days to file a petition for en banc review. Thus, the Employer was under no obligation to satisfy the ten
  day deadline set forth at 29 C.F.R. § 18.93.

                                                           4

                                                                                                                         000283
